          Case 7:17-cr-00506-NSR Document 371 Filed 03/01/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                         Attorneys at Law
                                   100 Lafayette Street, Suite 501
                                       New York, NY 10013

Franklin A. Rothman                                                               Tel: (212) 571-5500
Jeremy Schneider                                                                  Fax: (212) 571-5507
Robert A. Soloway
David Stern
Rachel Perillo


                                                                February 26, 2021

VIA ECF and EMAIL                                                      'HIW VUHTXHVWWRDGMRXUQWKH
Honorable Nelson S. Roman                                              6HQWHQFLQJIURP0DU
United States District Judge                                           XQWLO-XQHDWDP
Southern District of New York                                          RUDOWHUQDWLYHO\-XQHDW
300 Quarropas Street                                                   DPLVJUDQWHGXSRQWKH
White Plains, New York 10601                                           *RYW VFRQVHQW&OHUNRI&RXUW
                                                                       UHTXHVWHGWRWHUPLQDWHWKH
                                                                       PRWLRQ GRF 
                        Re:   United States v. Owens et al.,
                                                                       'DWHG0DU
                              Including JAQUEZ HILL
                              17 Cr. 506 (NSR) 

Dear Judge Roman:

      I, along with Elizabeth Macedonio, represent Jaquez Hill, in the above-
referenced matter. I write with the consent of the government, by AUSA Maurene
Comey, to respectfully request an adjournment of Mr. Hill’s sentencing, presently
scheduled for March 18, 2021 at 12:00 p.m. An adjournment is necessary due to the
ongoing COVID-19 pandemic and the uncertainty of when in-person court
proceedings will resume. Therefore, I propose an adjournment to any date the week
of June 21st, at any time convenient for the Court.

        I thank your Honor for your attention to this matter.


                                                                     Respectfully submitted,

                                                                            /s/
            3/1/2021
                                                                     Jeremy Schneider

cc:     All counsel (by ECF)
